DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation includes an axial length of the cavity being at least half the axial length of the shoulder is not clear as the specification does not support this. The specification describes that an axial length of the cavity is at least quarter of the axial length of the shoulder.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 10, 12 – 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (U.S. PG Pub # 20190113080).

Regarding claim 1, Kamiya discloses a component (116, fig 15 and fig 16) for a seal assembly (110, fig 15 and fig 16) for sealing about a shaft (151), the shaft being rotatable about a central axis (151 rotates about its axis) and having an outer circumferential surface (outer surface of 151), the seal component comprising:
an annular body having a centerline (body of 116), first and second axial ends spaced apart along the centerline (two axial ends of 116), an inner circumferential surface (inner surface of 116), an opposing outer circumferential surface (outer surface of 116), the inner circumferential surface defining a central bore for receiving the shaft (inner surface of 116 receiving 151) and being sized such that the body inner surface is frictionally engageable with the shaft outer surface to couple the component with the shaft (116 coupled to 151), and at least three cavities 

    PNG
    media_image1.png
    815
    573
    media_image1.png
    Greyscale

Regarding claim 2, Kamiya discloses the seal assembly component wherein a separate centering body portion is defined between each cavity and an axially-extending centering surface section of the body inner circumferential surface located radially inwardly of the cavity (as seen in examiner annotated fig 16 below), any radial growth of each one of the centering body portions being lesser than concurrent radial growth of remaining portions of the body during rotation of the shaft (radial growth of centering body portions is less than that of remaining portions of the body of 116 due to the recesses 116a in 116, method limitation met due to the structure of the seal component 116).

Regarding claim 7, Kamiya discloses the seal assembly component wherein the annular body has a radially-outwardly extending shoulder (115a) adjacent to the first axial end such that the mass of the annular body at the first axial end is substantially greater than the mass of the annular body at the second axial end (mass of 115 at the right axial side is greater than that of the left axial side).

Regarding claim 8, Kamiya discloses the seal assembly component wherein the shoulder has an axial length and each one of the cavities has an axial length of at least half the axial length of the shoulder (axial length of 116a at least half that of 115a).

Regarding claim 10, Kamiya discloses the seal assembly component wherein each one of the cavities is formed as an arcuate slotted opening (116a is arcuate).

Regarding claim 12, Kamiya discloses the seal assembly component wherein the annular body includes at least one of a seal runner surface, a mounting surface for a seal runner, an axial-extending annular mounting groove for an axial face seal, and a plurality of radially-outwardly extending ridges for a labyrinth seal.

Regarding claim 13, Kamiya discloses the seal assembly component wherein the outer circumferential surface of the annular body includes at least first and second outer surface sections each having an outside diameter, the outside diameter of the first surface section having a value greater than a value of the outside diameter of the second surface section (OD of 112 greater than that of 113).

Regarding claim 14, Kamiya discloses a component for a seal assembly for sealing about a shaft (fig 15 and fig 16), the shaft being rotatable about a central axis (151 about its axis) and having an outer circumferential surface (outer surface of 151), the seal component comprising: an annular body having a centerline (116), first and second axial ends spaced apart along the centerline (two ends of 116), an inner 

Regarding claim 18, Kamiya discloses the seal assembly component wherein the annular body has a radially-outwardly extending shoulder (115a) adjacent to the first axial end such that the mass of the annular body at the first axial end is substantially greater than the mass of the annular body at the second axial end (mass of 115 to the right axial side is greater than that of the left axial side), the shoulder having an axial 

Regarding claim 20, Kamiya discloses the seal assembly component wherein the annular body includes at least one of a seal runner surface (surface of 114), a mounting surface for a seal runner (114b), an axial-extending annular mounting groove for an axial face seal (130 for mounting 123), and a plurality of radially-outwardly extending ridges for a labyrinth seal (112b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya alone.

Regarding claim 3, Kamiya discloses the seal assembly component wherein each centering body portion has a radial thickness defined between a radially innermost surface section of each cavity and the adjacent centering surface section (as seen in examiner annotated fig 16 below).
Kamiya does not disclose the radial thickness having a value between about fifty thousandths of an inch (0.050”) and about three hundred thousandths of an inch (0.300”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the radial thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide flexibility to the seal during high speed rotation of the shaft.  In re Aller, 105 USPQ 233.  

Regarding claim 9, Kamiya discloses the seal assembly component.
Kamiya does not disclose wherein each one of the cavities has an axial length of at least two hundred fifty thousandths of an inch (0.250”).
	
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the axial thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide flexibility to the seal during high speed rotation of the shaft, as the longer the cavity the flexible the seal.  In re Aller, 105 USPQ 233.  


Regarding claim 15, Kamiya discloses the seal assembly component wherein each centering body portion has a radial thickness defined between the radially innermost surface section of each cavity and the adjacent centering surface section (as seen in examiner annotated fig 16 below).
Kamiya does not disclose the radial thickness having a value between about fifty thousandths of an inch (0.050”) and about three hundred thousandths of an inch (0.300”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the radial thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 105 USPQ 233.  

Claims 4 – 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Nakahara (WO 2016088659).


Regarding claim 4, Kamiya discloses the seal assembly component.
Kamiya does not disclose wherein each one of the centering surface sections remain in contact with the shaft outer surface when remaining sections of the body inner circumferential surface are spaced radially outwardly from the shaft outer surface.
However, Nakahara teaches wherein each one of the centering surface sections remain in contact with the shaft outer surface (62a of the case 60 engaged with shaft 2, fig 4, Description).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the seal component of Kamiya with the centering surface sections of Nakahara so that the case is locked in the axial direction of the shaft and not move in the circumferential direction with respect to the shaft and rotate integrally with the shaft.
Kamiya does not disclose when the shaft rotates at rotational speeds greater than ten thousand rotations per minute (10,000 rpm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the shaft speed limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide high speed rotation of the shaft according to the application.  In re Aller, 105 USPQ 233.  

Regarding claim 5, the combination of Kamiya and Nakahara discloses the seal assembly component wherein each one of the centering surface sections is located so as to center the annular body about the shaft axis (Nakahara 62a center 60 to the shaft, fig 4). 

Regarding claim 6, the combination of Kamiya and Nakahara discloses the seal assembly component, wherein each one of the centering surface sections remain in contact with the shaft outer surface (62a of the case 60 engaged with shaft 2, fig 4, Description), when the shaft rotates at rotational speeds greater than ten thousand rotations per minute (10,000 rpm) (during high speed rotation of the shaft of Kamiya).

Regarding claim 16, Kamiya discloses the seal assembly component.
Kamiya does not disclose wherein each one of the centering surface sections remain in contact with the shaft outer surface when remaining sections of the body inner circumferential surface are spaced radially outwardly from the shaft outer surface, each one of the centering surface sections being located so as to center the annular body about the shaft axis.
However, Nakahara teaches wherein each one of the centering surface sections remain in contact with the shaft outer surface (62a of the case 60 engaged with shaft 2, fig 4, Description), each one of the centering surface sections being located so as to center the annular body about the shaft axis (62a center 60 about the shaft axis, fig 4).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the seal component of Kamiya with the centering surface sections of Nakahara so that the case is locked in the axial direction of the shaft and not move in the circumferential direction with respect to the shaft and rotate integrally with the shaft.

Regarding claim 17, Kamiya discloses the seal assembly component.
Kamiya does not disclose wherein each one of the centering surface sections remain in contact with the shaft outer surface when remaining sections of the body inner circumferential surface are spaced radially outwardly from the shaft outer surface.
However, Nakahara teaches wherein each one of the centering surface sections remain in contact with the shaft outer surface (62a of the case 60 engaged with shaft 2, fig 4, Description).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the seal component of Kamiya with the centering surface sections of Nakahara so that the case is locked in the axial direction of the shaft and not move in the circumferential direction with respect to the shaft and rotate integrally with the shaft.
Kamiya does not disclose when the shaft rotates at rotational speeds greater than ten thousand rotations per minute (10,000 rpm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the shaft speed limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide high speed rotation of the shaft according to the application.  In re Aller, 105 USPQ 233.  

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Sedy (U.S. Patent # 5722665).

Regarding claim 11, Kamiya discloses the seal assembly component.
Kamiya does not disclose wherein the annular body has six of the at least three cavities.
However, Sedy teaches wherein the annular body has six of the at least three cavities (six or more cavities 22, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the seal component of Kamiya with the cavities of Sedy to improve the fluid flow and thereby hydrodynamic properties of the seal.

Regarding claim 19, Kamiya discloses the seal assembly component, wherein each one of the cavities is formed as an arcuate slotted opening (116a is arcuate) and.
Kamiya does not disclose that the annular body has six of the at least three cavities.
However, Sedy teaches that the annular body has six of the at least three cavities (six or more cavities 22, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the seal component of Kamiya with the cavities of Sedy to improve the fluid flow and thereby hydrodynamic properties of the seal.

    PNG
    media_image1.png
    815
    573
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675